     Case 1:17-cv-05833-DLC Document 403 Filed 03/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :           MEMORANDUM OPINION
               -v-                     :                AND ORDER
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On February 18 and March 1, 2021, the plaintiffs filed

notices of acceptance of two Rule 68 offers of judgment.         Both

Rule 68 offers state that “interest, costs including attorneys’

fees, and disbursements [will] be determined after acceptance of

this offer.”   On February 26 and March 1, the plaintiffs filed

motions for entry of judgment under Rule 54(b).

     "The critical feature of [Rule 68] is that the offer be one

that allows judgment to be taken against the defendant for both

the damages caused by the challenged conduct and the costs then

accrued.”   Marek v. Chesny, 473 U.S. 1, 6 (1985).       “[I]f the

offer does not state that costs are included and an amount for

costs is not specified, the court will be obliged by the terms

of [Rule 68] to include in its judgment an additional amount

which in its discretion it determines to be sufficient to cover
        Case 1:17-cv-05833-DLC Document 403 Filed 03/01/21 Page 2 of 3




the costs.”     Id.   “As long as the offer does not implicitly or

explicitly provide that the judgment not include costs, a timely

offer will be valid.”      Id.   See also Steiner v. Lewmar, Inc.,

816 F.3d 26, 36 (2d Cir. 2016).        These requirements “appl[y] to

attorneys’ fees when such fees are included within the

definition of costs in the relevant statute."           Barbour v. City

of White Plains, 700 F.3d 631, 633 (2d Cir. 2012) (per curiam).

See also Horowitz v. 148 S. Emerson Assocs. LLC, 888 F.3d 13, 25

(2d Cir. 2018) (the term “costs” in Rule 68 refers to all costs

properly awardable under relevant statute).          Pursuant to 42

U.S.C. § 1988, a prevailing party in a § 1983 action may be

awarded attorney's fees “as part of the costs.”           42 U.S.C. §

1988.

     Additionally, a “district court may utilize its Rule 54(b)

powers with respect to a given claim only if all damages

stemming from that claim have been fixed.”          Int'l Controls Corp.

v. Vesco, 535 F.2d 742, 748 (2d Cir. 1976).          A district court

cannot “treat as final that which is not final within the

meaning of 28 U.S.C. § 1291.”        Cinerama, Inc. v. Sweet Music, S.

A., 482 F.2d 66, 69 (2d Cir. 1973) (citation omitted).            For

example, “a district court could not endow with finality a

judgment which determined the merits of all of the contentions

asserted by parties but had not yet fixed the damages sought by

the prevailing ones.”      Id.   In Cinerama, the Court of Appeals


                                      2
     Case 1:17-cv-05833-DLC Document 403 Filed 03/01/21 Page 3 of 3




determined that a Rule 54(b) judgment could not be entered as to

the amount of principal owed when the prevailing party also

sought prejudgment interest.     Id.   It noted that this principle

applied with equal force when the unresolved damages were

attorney’s fees.   Id. at 70.    “The final judgment rule is

designed not merely to prevent an appeal on an issue concerning

which the trial court has not yet made up its mind beyond

possibility of change but also to eliminate the need for

separate appellate consideration of different elements of a

single claim.”   Id.

     Since both Rule 68 offers of judgment contemplate that an

award of interest, costs including attorneys’ fees, and

disbursements, will be determined at a later time, it is hereby

     ORDERED that the plaintiffs’ February 26 and March 1

motions for entry of judgment under Rule 54(b) are denied.




Dated:    New York, New York
          March 1, 2021




                                   3
